Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the previous 102 and 103 (over Xie) rejections.
The previous restriction and 103 rejections of Frydrych in view of Hicks have been maintained but the position has been modified due to the amendment.

	
Claim Rejections - 35 USC § 103
Claim(s) 1, 3-10, and 12-20 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Frydrych et al. (Polymer Degradation and Stability 132 (2016) 202-212) in view of Hicks et al. (US 3089863).
As to claims 1, 3-10, and 12-20, Frydrych (abs., pg202-212) discloses a star shaped poly(propylene fumarate) with PDI of 1.4-1.6 and a polyester oligomer (comprising lactic acid) core as the initiator for polymerization:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The exemplary Mn of No.1 polymer=23/1.7=13.5k that would inherently yield the claimed repeating units.
Frydrych is silent on the claimed complex viscosity and absorbance.  The disclosed star polymer would inherently exhibit the claimed properties, because in view of the substantially identical composition (in this case, the disclosed polymer structure, PDI, and MW), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
Frydrych is/are silent on the claimed multi-functional alcohol initiator/core.
Solving the same problem of producing a star polyester, Hicks (abs., claims, examples, 1:5-20, 2:8-70, 5:15-20) discloses erythritol and polyester with carboxyl or hydroxyl substituents are functionally equivalent initiator/core for producing star shaped polyester (embraces maleic acid reacted with propylene oxide).
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the polyester oligomer initiator/core of Frydrych with erythritol of Hicks because of their equivalent functionality as initiator/core for producing star shaped polyester.  These conditions appear to equally apply to both productions using initiator/core raw materials. This adaptation would have obviously yielded instantly claimed star shaped poly(propylene fumarate) structure, because Frydrych and Hicks teach using the same monomer and initiator,  i.e., propylene oxide (PO), maleic anhydride (MA, or Man), and erythritol, according instant pgpub [0023], Ex.1, and scheme 1.
The references are silent on the claimed complex viscosity and absorbance.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components (core, monomers, MW, and PDI).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the complex viscosity and absorbance, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued (7:2) Frydrych and Hicks do not teach the claimed structure. The examiner disagrees. Frydrych and Hicks teach using the same monomer and initiator,  i.e., propylene oxide (PO), maleic anhydride (MA, or Man), and erythritol, according instant pgpub [0023], Ex.1, and scheme 1.  Combining Frydrych and Hicks would yield the claimed star polymer structures.
The applicant individually attacked Frydrych for not teaching the claimed initiator and Hicks for not teaching the polymeric arms.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  Hicks teaches the claimed initiator/core based on the functionality equivalency rationale.  Hicks alleviates the deficiency of Frydrych.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced the polyester oligomer initiator/core of Frydrych with erythritol of Hicks because of their equivalent functionality as initiator/core for producing star shaped polyester.  These conditions appear to equally apply to both productions using initiator/core raw materials. This adaptation would have obviously yielded instantly claimed star shaped poly(propylene fumarate) structure, because Frydrych and Hicks teaches using the same monomer and initiator,  propylene oxide (PO), maleic anhydride (MA, or Man), and erythritol, according instant pgpub [0023], Ex.1, and scheme 1.
	
Therefore, the previous restriction and the aforementioned 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766